DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 11/30/2021 has been entered. Claims 1, 3-6, 9-15, 17, 18, 20-24, 26, and 29-33 remain pending in this application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 15, 17-18, 20 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scardovi (EP 1743672).
Regarding claim 1, Scardovi teaches an air conduit for delivering a flow of air therethrough for respiratory therapy (see Figs. 1 and 5 and paragraph 0002), the air conduit comprising: 
a first end configured to form a pneumatic connection with a first respiratory apparatus to receive the flow of air (see Fig. 1, and paragraph 0002, as the tube is used to administer air to a patient, one of the ends would connect to a respiratory device to supply air to the conduit); 
a second end configured to form a pneumatic connection with a second respiratory apparatus to deliver the flow of air from the first end (see Fig. 1, and paragraph 0002, as the tube is used to administer air to a patient, one of the ends would to a mask or interface to deliver the air to the patient); and 
a tube portion comprising (Fig. 1): 
a tube wall defining a path for the flow of air between the first end and the second end (Fig. 1, tube wall 2); 
at least one electrical conductor extending along a length of the tube portion (Fig. 5, conductor 4; see paragraph 14); 
a first rib helically wound along the length of the tube portion (see Fig. 5, rib 6; see paragraphs 14 and 20; the heating filaments 4 are coated in a polymeric material and helically wound around the tube); and 
a second rib helically wound along the length of the tube portion (Fig. 5, 3; see paragraphs 13 and 18); 

wherein the first rib is alternately arranged with respect to the second rib along the length of the tube portion (see Fig. 5 showing alternating arrangement of ribs), 
wherein the first rib is axially spaced from the second rib by an axial gap (see Figs. 5; space is formed between the ribs), and 
wherein the first rib comprises the at least one electrical conductor (see Fig. 5  and paragraph 20, conductors 4 encased in rib 6), and the second rib forms a reinforcing structure that does not comprise an electrical conductor (see Fig. 5 and paragraph 13, rib 3 is for support only) such that the reinforcing structure is alternately arranged with respect to the at least one electrical conductor along the length of the tube portion (see Fig. 5 showing alternating arrangement)
wherein the second rib forming the reinforcing structure is arranged between a pitch of the first rib including the at least one electrical conductor (see Figs. 2 and 5, and paragraph 16, the first and second rib are arranged between and parallel to one another, the first rib having a pitch and the second rib being arranged between said pitch)
wherein the at least one electrical conductor is encapsulated within the solid cross-section of the first rib so that the first rib provides sheathing for the at least one 
wherein the first rib is the only structure encapsulating the at least one electrical conductor along the length of the tube portion (see Fig. 5 and paragraph 20, the conductors are only encased within the rib 6).
Regarding claim 9, Scardovi further teaches wherein the first auxiliary structure encapsulates a plurality of the electrical conductor (see Fig. 5 and paragraph 19).
Regarding claim 15, Scardovi teaches an air conduit for delivering a respiratory apparatus (see Figs. 1 and 5 and paragraph 0002), the air conduit comprising: 
a first end comprising a pneumatic connector (see Fig. 1, and paragraph 0002, as the tube is used to administer air to a patient, one of the ends would connect to a respiratory device to supply air to the conduit); 
a second end comprising a pneumatic connector (see Fig. 1, and paragraph 0002, as the tube is used to administer air to a patient, one of the ends would to a mask or interface to deliver the air to the patient); and 
a tube portion configured to allow a flow of air between the first end and the second end (Fig. 1 and paragraph 2), the tube portion comprising: 
a tube wall defining a path for the flow of air between the first end and the second end (Fig. 1, tube wall 2); 
a first rib extending along the length of the tube portion (See Figs 1 and 5 and paragraph 14), the first rib comprising a first polymeric material and at least one electrical wire, wherein the at least one electrical wire extends along the length of the 
a second rib extending along the length of the tube portion (Fig. 1 and 5 and paragraph 13, rib 3 extends along the length of the tube) the second rib comprising a second polymeric material (see paragraph 13, rib made of polymeric material), wherein the second rib does not comprise an electrical wire (see Fig. 5, rib 3 made only of the polymeric material); 
wherein each of the first rib and the second rib comprises a solid cross-section configured to increase a rigidity of the tube portion (see Fig. 5 and paragraphs 13 and 20, the first rib is made of polymeric material having a solid cross section as seen in Fig. 5 and would increase rigidity of the tube, the second rib is made of polymeric material to increase rigidity)
wherein the first rib is alternately arranged with respect to the second rib along the length of the tube portion (see Fig. 5 showing alternating arrangement of ribs), 
wherein the first rib is axially spaced from the second rib by an axial gap (see Figs. 5; space is formed between the ribs), and 
wherein the second rib forms a reinforcing structure (see Fig. 5 and paragraph 13, rib 3 is for support only) such that the reinforcing structure is alternately arranged with respect to the at least one electrical wire along the length of the tube portion (see Fig. 5 showing alternating arrangement)
wherein the at least one electrical wire is configured to heat the flow of air (see paragraph 8 and 14-15),

wherein the at least one electrical conductor is encapsulated within the solid cross-section of the first rib so that the first rib provides sheathing for the at least one electrical conductor along the length of the tube portion (see Fig. 5 and paragraph 20), and
wherein the first rib is the only structure encapsulating the at least one electrical conductor along the length of the tube portion (see Fig. 5 and paragraph 20, the conductors are only encased within the rib 6).
Regarding claim 17, Scardovi further teaches wherein the first rib comprises a plurality of the electrical conductor (see Fig. 5 and paragraph 19).
Regarding claim 18, Scardovi further teaches wherein the second rib extends helically along the tube portion (see Fig. 1 and 5 and paragraph 13).
Reagrdig claim 20, Scardovi further teaches wherein at least one of the plurality of the electrical wire is configured to transmit a signal therethrough (see paragraph 15, electrical signal transmitted through wires to generate heat).
Regarding claim 30, Scardovi further teaches wherein the second rib is configured and arranged to affect a mechanical property of the tube portion more than the first rib (see Fig. 5 and paragraphs 10, 13 and 20, the ribs 3 are to provide rigidity to the tube, the ribs 6 are to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scardovi (EP 1743672) in view of Virr et al. (US PGPub 2010/0083965).
Regarding claim 11, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach explicitly disclose wherein the first end is further configured to electrically connect to the first respiratory apparatus.
However, Virr teaches an analogous air conduit for a respiratory system (see abstract and Fig. 1) wherein the first end is further configured to electrically connect to the first 
Scardovi teaches a heating filament along the tube. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Scardovi to have the first end configured to electrically connect to the first respiratory apparatus, as taught by Virr, for the purpose of connecting the heating filament electrically so it can be used to heat the air within the tube.
Regarding claim 12, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach explicitly disclose wherein the first end is configured to electrically connect the at least one electrical conductor to the first respiratory apparatus.
However, Virr teaches an analogous air conduit for a respiratory system (see abstract and Fig. 1) wherein the first end is configured to electrically connect the at least one electrical conductor to the first respiratory apparatus (see paragraphs 44-45, heater is in electrical contact with PAP device, heater comprises of electrical conductors).
Scardovi teaches a heating filament along the tube. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Scardovi to have the first end configured to electrically connect the at least one electrical conductor to the first respiratory apparatus, as taught by Virr, for the purpose of connecting the heating filament electrically so it can be used to heat the air within the tube.
Regarding claim 13, Scardovi teaches all previous elements of the claim as stated above. Scardovi 
However, Virr teaches an analogous air conduit for a respiratory system (see abstract and Fig. 1) wherein the first respiratory apparatus is a respiratory pressure therapy device or a humidifier (see Fig. 1 and paragraphs 34 and 56).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Scardovi to have the first respiratory apparatus be a respiratory pressure therapy device or humidifier, as taught by Virr, for the purpose of using the air conduit with a well-known device for respiratory therapy.
Regarding claim 14, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not explicitly disclose wherein the second respiratory apparatus is a patient interface.
However, Virr teaches an analogous air conduit for a respiratory system (see abstract and Fig. 1) wherein the second respiratory apparatus is a patient interface (see Fig. 1 and paragraph 34, mask 14).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Scardovi to have the second respiratory apparatus be a patient interface, as taught by Virr, for the purpose of using the air conduit with a well-known device for respiratory therapy.
Regarding claim 21, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the signal is generated by a sensor.
However, Virr teaches an analogous air conduit for a respiratory system (see abstract and Fig. 1) comprising  heater wire generating a signal (see paragraph 46, heating element 24 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wire of Scardovi to have a signal generated there along using a sensor, as taught by Virr, for the purpose of controlling the temperature of the heating wire based on sensed temperature.
Regarding claim 22, Scardovi, as modified by Virr further teaches wherein the sensor is in the second end (see paragraph 47 of Virr, thermistor may be integral to second end, patient interface).
Claims 4-6, 10, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scardovi (EP 1743672) in view of Kaye et al. (US PGPub 2014/0053939).
Regarding claim 4, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the second rib comprises a height exceeding 1 mm.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a rib (see paragraph 94 and Fig. 2, reinforcing rib 8) wherein the auxiliary structure comprises a height exceeding 1 mm (see paragraph 73).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second rib of Scardovi to have a height exceeding 1 mm, for the purpose of providing a rib that allows flexibility of the tube, but is thick enough to provide structure for most medical applications (see paragraph 73 of Kaye). 
Regarding claim 5, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first rib comprises a height less than 1 mm.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a rib (see paragraph 94 and Fig. 2, reinforcing rib 8) wherein the auxiliary structure comprises a height less than 1 mm (see paragraph 77).
Scardovi teaches that the first rib is shorter than the second (see Fig. 5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the first rib of Scardovi to have a height less than 1 mm, for the purpose of providing a rib that allows a more flexible support so that the tube can be maneuvered in more degrees, as is commonly required for a PAP machine as the person moves while sleeping.
Regarding claim 6, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first rib and the second rib each comprise a respective first and second pitch, wherein the first pitch is the same as the second pitch.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising rib (see paragraph 94 and Fig. 2, reinforcing ribs 8) wherein the first rib and the second rib each comprise a respective first and second pitch, wherein the first pitch is the same as the second pitch (see paragraph 96, the pitch of the ribs may differ or be constant, the second rib having a heater wire within).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pitches of the auxiliary structures of Scardovi to have the same pitch, as taught by Kaye, for the purpose of keeping the heat consistent along the conduit and to keep a consistent flexibility of the tube (see paragraph 96 of Kaye).
Regarding claim 10, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the at least one electrical conductor comprises a copper wire.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a structure with an electrical conductor (see Fig. 6, wire 9 within structure 8) wherein the at least one electrical conductor comprises a copper wire (see paragraph 92).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the electrical conductor of Scardovi, to be a copper wire, as taught by Kaye, for the purpose of using a well-known material for conducting electricity (see paragraph 92 of Kaye).
Regarding claim 23, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first polymeric material of the first rib is identical to the second polymeric material of the second rib.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a pair of ribs (see Fig. 2 and paragraph 34, conduit may have a pair of helical ribs 8), wherein the first polymeric material of the first rib is identical to the second polymeric material of the second rib (see paragraph 72, both ribs can be made of polypropylene surrounded by polyefin).
Scardovi teaches both ribs are formed from polymeric material (see paragarphs 13 and 20). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of Scardovi to be the same polymeric material, for the purpose of simplicity in manufacturing the air conduit.
Regarding claim 24, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first polymeric material of the first rib is identical to a material of the tube wall of the tube portion.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a first rib (Fig. 2 and 6, rib 8 with electrical wire 9 within) wherein the first polymeric material of the first rib is identical to a material of the tube wall of the tube portion (see paragraphs 72 and 78).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the rib of Scardovi to be the same material as the tube wall of the tube portion, for the purpose of protecting the electrical wire within the first rib and for simplicity in manufacturing the air conduit.
Regarding claim 26, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first rib is axially spaced from the second rib by the axial gap, and the axial gap in a first direction is different than the axial gap in a second direction.
However, Kaye teaches an analogous air conduit (see Fig. 2 and abstract) for respiratory therapy (see paragraph 83) comprising a pair of helically wound ribs (see Fig. 2 and paragraph 94, conduit may have a pair of helical ribs 8) wherein the first rib is axially spaced from the second rib by the axial gap, and the axial gap in a first direction is different than the axial gap in a second direction (see Fig. 2 and paragraph 96, the pitch of the heater wire rib may vary along the length, therefore, in one direction, toward the center where the pitch is shorter, the axial gap is different than the second direction, away from the center where the pitch is longer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the axial gap of Scardovi in a first direction to be different than the axial gap in a second direction, as taught by Kaye, for the purpose of providing differing pitch to the heater rib to provide more intense heat at the center of the hose than the edges (see paragraph 96 of Kaye).
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Scardovi (EP 1743672) in view of Carlson et al. (US PGPub 2015/0276097).
Regarding claim 29, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein the first rib encapsulates three electrical conductors.
However, Carlson teaches an analogous air conduit (see Fig. 1A and abstract) for respiratory therapy (see paragraph 0003) wherein the first rib encapsulates three electrical conductors (see Fig. 3, conductors 32; see paragraph 48 and 49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conductors of Scardovi to be three conductors, as taught by Carlson, for the purpose of providing differing pitch to the heater rib to improving the heating capabilities of the wires.
Regarding claim 33, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein each of the first rib and the second rib comprises a flat side wall and a curved top wall.
However, Carlson teaches an analogous air conduit (see Fig. 1A and abstract) for respiratory therapy (see paragraph 0003) each of the ribs comprises a flat side wall and a curved top wall (see Fig. 5, rib 10 has flat side walls and a curved top wall 32).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of Scardovi to flat side walls and a curved top wall, as taught by Carlson, for the purpose of providing ribs for the heating wires that disperse the heating and provide insulation between conductors (see paragraph 7 of Carlson). It would further be obvious to manufacture the second ribs in the same manner to simplify manufacture. Further, the changing shape of the ribs is design choice obvious to one skilled in the art to suit flexibility needs of the tubing.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Scardovi (EP 1743672) in view of Forrester (US PGPub 20150215351).
Regarding claim 29, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein each of the first rib and the second rib comprises a non-circular cross-section.
However, Forrester teaches an analogous air conduit (see Fig. 1 and abstract) for respiratory therapy (see paragraph 0002) wherein each of the first rib and the second rib comprises a non-circular cross-section (see Fig. 7 and paragraphs 35-36, rib 12 is shown with lateral, square shaped cross section, Forrester teaches that additional ribs can be chosen to have different cross-sectional profiles to optimize bend).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of Scardovi to have non-circular cross-sections, as taught by Forrester, for the purpose of providing a different bend radius and optimizing the bend to the desired radius for the hose’s application (see paragraphs 35-36 of Forrester).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Scardovi (EP 1743672) in view of Hahn et al. (US 8,936,047).
Regarding claim 32, Scardovi teaches all previous elements of the claim as stated above. Scardovi does not teach wherein each of the first rib and the second rib comprises a proximal portion adjacent the tube portion and a distal portion, and wherein a cross-section of each of the first rib and the second rib tapers from a larger width at the distal portion to a smaller width at the proximal portion.
However, Hahn teaches an analogous air conduit (see Fig. 1 and abstract)  wherein the rib comprises a proximal portion adjacent the tube portion (Fig. 3, lower portion near the wall 20) and a distal portion (Fig. 3, tip 26), and wherein a cross-section of the rib tapers from a larger width at the distal portion to a smaller width at the proximal portion (see fig. 3 for example of embodiment with this tapering).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of Scardovi to have a cross-section of the rib tapers from a larger width at the distal portion to a smaller width at the proximal portion, as taught by Hahn, for the purpose of increasing the bond strength of the rib while enhancing flexibility of the hose assembly (see col. 4, lines 40-47 of Hahn).
Response to Arguments
Applicant’s arguments with respect to claim 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 3785     

                                                                                                                                                                                                   
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799